﻿Mr. President, may I at the outset convey to you our heartfelt congratulations on your election to the presidency of the forty-sixth session of the General Assembly. Your competence and experience are well known as well as the faith of your country, Saudi Arabia, has bestowed on the principles and ideals of the United Nations Charter are the best guarantee for the success of the session. I should also like to offer my deep appreciation to your predecessor, Mr. Guido de Marco, for the sincere efforts that he and the other members of the bureau have exerted to bring the forty fifth session of the General Assembly to a successful conclusion.
On behalf of my country, I should like to take this opportunity to express our sincere thanks and appreciation to the Secretary General, Mr. Javier Peres de Cuellar, for his continued efforts to enhance the credibility of the United Nations in accordance with the noble principles of this international Organisation and, in the same way, to promote international peace and cooperation. May I also place on record my country's appreciation for the efforts made by the Secretary-General in the course of last year with a view to finding a peaceful settlement of the Kuwait crisis. We also wish to thank him for his continued efforts to resolve the Middle East hostage problem.
It is encouraging to note that the increased influence of the United Nations is accompanied by the enlargement of its membership and the enhancement of its universal character. My country welcomes the admission to membership in the United Nations of the Republic of Korea and the Democratic People's Republic of Korea, hoping that their admission will pave the way for lasting peace in the Korean peninsula. I should also like to welcome the admission to membership in the United Nations of the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Lithuania, the Republic of Estonia and the Republic of Latvia. We wish them every success for a more stable and more prosperous future.
The current session is being convened at an outstanding epoch in the history of international relations, especially the history of the United Nations. Never before have the East and West entertained such positive relations which have, in large measure, contributed to the creation of an opportunity for the successful settlement of many pending international problems,
We have, therefore, to take advantage of the favourable international climate and should have no hesitation in benefiting from the opportunity to save the next generation from the scourge of war, to preserve the dignity of man and to enhance security and stability on the basis of the principle of the sovereignty of States, justice, respect for law and constructive cooperation among all States. These concepts are inseparable from the foundations on which the United Nations was built. We are all duty-bound to preserve these lofty notions, with a view to bringing, to present and future generations, happiness, security, prosperity, and freedom from violence, instability and confrontation.
Through this Organisation, the International community has called for freedom and cooperation. Hence, it is incumbent upon the United Nations to spare no effort in preventing itself from being used as a means of inflicting suffering on mankind. Instead, it should be utilised as a vehicle for development and cooperation among nations.
The Kuwait crisis was the greatest test of the present world order after the cold war. With God's blessing, the new order passed the tent and a great triumph for the United Nations was achieved. The international community has decisively demonstrated that international relations must be governed by international law and that the use of force in settling disputes between States runs counter to international legitimacy.
Once again, my Government expresses its deep appreciation to all the brotherly and friendly States that hastened to support the Gulf Cooperation Council (GCC) countries. That support constitutes a genuine precedent in international cooperation. On this occasion, I should like to convey my country's gratitude for the courageous and decisive stand taken by the international community, and especially the stand of the Kingdom of Saudi Arabia, which spared no effort in supporting the rule of law and in implementing the United Nations resolutions.
Being located on the Strait of Hormuz, my country is fully aware of its great responsibilities. Hence, we have endeavoured to play a constructive role in the establishment of regional security in the Gulf. We have been working along with our brethren in the GCC on future security arrangements at the Gulf, Arab and International levels, in an effort to bring about security and stability. In this context, we have always consulted with our neighbours in the Gulf, especially the Islamic Republic of Iran.
I must say that, despite the problems in the aftermath of the crisis, amidst the horrible tragedies, great suffering and lose of life, there is room for hope. I may even go so far as to say that our steady progression towards International peace is gaining momentum, simply because we have a common interest in peace, stability and economic prosperity. Our awareness of this common Interest and our striving to promote it have led us to believe that regional cooperation will replace antagonism and confrontation so that we may look forward to a better future.
The Gulf crisis demonstrated that security and stability in the region are closely linked to the world economy. The developed countries were not alone in suffering economically as a result of the crisis. The developing and poorer nations too were hit hard by unstable oil prices and the halt in trade. That fact makes us realize that regional security arrangements are made not solely to ensure security and stability in the Gulf region, but also to serve the interests of the entire international community.
The Palestinian problem has been the main source of instability and dispute in the Middle East. Until and unless that problem, as well as the other problems pending between the Arabs and the Israelis, is resolved, the chances of further crises in the Middle East will be. unfortunately, greater. For the sake of peace in the entire world, the Palestinian problem should therefore be settled.
Believing in the importance of constructive dialogue, my country has supported international endeavours to find a peaceful, lasting and just solution to the Palestinian question on the basis of International legitimacy and United Nations resolutions. In this regard, we welcome the United States efforts to convene a peace conference on the Middle East between the Arab States and Israel. We also welcome the positive response to that conference by the Arab parties directly concerned with the question.
The Sultanate of Oman's support for peace will not recede or give in to despair. We have supported all efforts to find a peaceful solution and we are confident that the Arab States are truly serious in their search for peace. Three years ago, the Palestinian National Council adopted an historic resolution which paved the way for peace. It was unfortunate, though, that Israel responded with more intransigence by continuing its occupation and suppression of the defenceless inhabitants of the occupied Palestinian territories.
We sincerely hope that Israel will not miss this historic opportunity and that it will enter into serious negotiations with the Arab States in order to bring lasting and comprehensive peace to the area. We call upon the States that have good relations with Israel to convince it to halt its policy of building Israeli settlements in the occupied Arab territories and to stop oppressing the Palestinians, because that policy constitutes a major obstacle to serious negotiations for peace.
From this rostrum, we call on all the States of the world to make every possible effort to bring about peace on the basis of Security Council resolutions 242 (1967) and 33B (1973). In that respect, the United Nations bears a special responsibility to do its best to implement its resolutions. Then we will see the dawn of the new international order in the Middle East, and only then will peace prevail between the peoples of the area.
We have seen greater progress in other parts of the Middle East. In Lebanon, we followed with satisfaction the positive steps taken by the Lebanese Government in the implementation of the Taif agreement. We are optimistic that security and prosperity will prevail in all parts of Lebanon. Once again, we call on the international community to seek the implementation of Security Council resolution 425 (1978), which provides for the withdrawal of Israel from Lebanese territory.
The situation in Afghanistan calls for further efforts. My country pays tribute to the United Nations for its efforts to find a peaceful settlement to the Afghan question, the latest of which is the Secretary-General's peace plan of 22 May 1990. However, there are about 5 million Afghan refugees. Two million handicapped Afghans have been waiting for an end to the bloodshed, not to mention a million or more people who have lost their lives since the outbreak of the crisis. Such tremendous suffering requires a decisive and definitive solution based on an enlarged national Government and the return of refugees to their homes.
Only six years have elapsed since Oman established diplomatic relations with the Soviet Union. Those years have witnessed many great events that have altered the character of the Soviet Union, as well as that of the rest of the Eastern European States, which was impossible for anyone to foresee at that time. The greater part of credit for those developments in the Soviet Union goes to those man who have led the campaign of reform and openness with a great deal of courage and determination. Their names will go down in history as symbols of freedom and peace at this stage which was brought about thanks to their policies. Perestroika and glasnost, adopted by the leadership in the Soviet Union since 1985, have paved the way for the emergence of Soviet leadership personalities with a considerable measure of determination and courage and a sense of responsibility.
Here I cannot but pay a tribute, once again and on behalf of my country, to the Soviet people and to the Republic of Russia for its positive stand vis-à-vis the events of last month. The failure of the coup and the restoration of legitimacy to the Soviet Union are truly a great victory for world peace and yet another triumph for the new world order.
There are many indicators that there is progress towards peace. There is more room for the United Nations to play a full role in the settlement of disputes. We are very optimistic about Cambodia, South Africa, Cyprus, the Horn of Africa, Central America and the other regions of the world where the peoples have always longed for freedom, security and peace. The United Nations has played a major role in these issues. It is still called upon to make further efforts to solve these and other issues. Despite the heavy load entrusted to the United Nations, being the highest world order it has a special responsibility for so many issues and related problems which surpass the capacities of individual States.
We think it is of paramount importance to lay the foundations of an integrated global strategy for the environment that will preserve the planet's resources for current and coming generations. In this regard, great challenges which will face the Conference on environment and development, to be held next year in Brazil. The industrial countries, which have achieved their present positions of strength and prosperity through economic development, have a special responsibility in this respect because their development has set the example which the others have emulated by utilising the resources of the Earth without due regard to the relationship between the environment and development. Soil erosion, scarcity of water resources, ozone depletion, air pollution and the extinction of certain plant, and animal species demonstrate, more than ever before, the need for further efforts to find common principles for the preservation of the global environment. In all this, the industrial countries cannot disassociate themselves from their historic responsibilities. Today the environment in the Gulf is suffering as a result of hundreds of raging oil-well tires in Kuwait. Although commendable efforts are being made to contain the damage left by oil slicks in the Gulf, further international efforts are still needed. Although we take comfort from the cooperation extended to us because we believe that cooperation is necessary for solving problems in the future, we feel that constructive cooperation is the only way to march forward.
There is another international problem, namely, the arms race. My country welcomes the initiative taken by President George Bush last Friday in respect of his country's unilateral reduction of its strategic nuclear armaments. We welcome the steps taken by both the United States and the Soviet Union to limit their nuclear arsenals. We urge them to take further steps in this direction. In our assessment of potential sources of a nuclear threat, we believe that the principal danger emanates from the uncontrolled proliferation of these overkill weapons.
The world today experiences acute economic problems which know no boundaries. Recently, advancement in the developing world has been sluggish and inflation is rampant. The gap between the North and the South has widened. While we welcome the great achievements of the new world order in the political field, we look forward to the application of the new ideals of that order in the area of economic relations. It is in the interest of all that prosperity comes to the developing world because it is the basis for progress in economic development for everyone. On the other hand, we hope that the developing countries will take concrete steps towards market-oriented economic policies that will be a solid foundation for economic progress and prosperity.
We have been following the progress made so far in this regard. However, we note that there remains a lot more that has to be done. While we welcome the debt reduction extended by the developed world, we must note that many developing countries are still groaning under the twin burden of indebtedness and lack of investments. The prospects of progress are limited because of the protectionist economic policies which deny access to the markets of the rich world. Further efforts are also needed to enhance the transfer of technology. Realizing the significance of cooperation, my country is anxious to participate with others in shouldering the common responsibility in this regard, hoping that our region will see new funds to promote investment and development. There is a dire need to reform the world economic order. The new political order cannot be secured in the future without increased economic cooperation between the developing and developed world. Unless these issues are earnestly and comprehensively addressed, the least developed countries will continue to be hostage to their huge burdens, so much so that they can claim to have been deprived of the privileges enjoyed by independent States. When sovereignty is denied either through invasion, occupation or economic stagnation, even though it may exist in form but not in essence the seeds of Instability and future conflict will find therein a fertile soil. Our gathering together in the United Nations makes us recognise the right of every Member to full sovereignty both in form and in essence. When we stuck together within the framework of the United Nations, we witnessed how the new collective will was able to defend sovereignty in the framework of a changing political world system.
Now we have a genuine opportunity to enhance national sovereignty through collective action to develop the new economic world order. That will not only increase economic opportunities for the least developed and poorer countries, but also effectively and permanently help to maintain international peace and stability.
Finally, we in the Sultanate of Oman look forward with faith and optimism to the day when all peoples of the world represented in this Assembly as sovereign and independent States will have rid themselves of poverty, oppression and aggression in a world of cooperation, security, stability and economic prosperity.
